WESTENHAVER, D. J.
Epitomized Opinion
This was an action by the Trumbull Steel Company against C. F. Routzahn, Collector of Internal Revenue, to recover back a stamp tax paid to the U. S. government. Prior to Aug. 16, 1820, the Trumbull Steel Co. had issued an outstanding 131,681 shares of stock evidenced by certificates of par value of $100 each. On that date pursuant to Secs. GC. 8719-8722 of Ohio the Company amended its articles of incorporation, chánging the par value of each share of $1,00 to $25. The outstanding certificates were thereafter called in and four new for each of the old were issued. No other change in stock ownership or stock privileges or corporate organizaton was made. A tax of 5c on each $100 par value of the new certificates was levied and assessed, paid under protest, and application for a refund made to the Commissioner of Internal Revenue, and by him refused. This action was then brought against the Collector. A demurrer was filed thereto. In overruling the demurred the court held:
1. This readjustment of. the stock of the corporation was not an original issue either on organization or re-organization and that the new certificates were not subject to the war revenue tax of Nov. 23, 1921 (Secs. 1100 and 1107, Schedule A, pa. 2, Comp. Stat. Supp. 1923, par. 6318i, 6318p).
2. The re-enactment by Congress, without change, of a statute which has previously received a certain construction, whether judicial or departmental, is an adoption of such construction.